Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An RCE and an Amendment were filed on August 18, 2022.  In the Amendment, claims 1, 14, 20, and 34 were amended and claim 35 was cancelled.
Claims 1, 14, 20-34, and 36-37 are currently pending and under examination, of which claims 1, 14, and 20 are independent claims. 

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Response to Amendment
In light of the amendments, the objection to the claims are now withdrawn.
Applicant’s amendments to the claims have overcome the indefiniteness rejection previously set forth.

Response to Arguments
Regarding the rejection of independent claim 1, the Office acknowledges that pages 9-12 of the Amendment include the detailed rejection presented in the Final Office Action, and page 12, second full paragraph, concludes that the combined references do not teach the features of amended independent claim 1.  However, no arguments are provided in these pages of the Amendment that the Office needs to address.  Rather, it is concluded that the cited references do not teach all of the recitations of independent claim 1.  For the specific reasons presented hereinbelow, the combination of Gale and Corddry teaches the features of independent claim 1 including the amended recitations.
Regarding independent claim 14, the Office acknowledges that pages 13-15 of the Amendment include the detailed rejection presented in the Final Office Action.  However, no arguments are submitted in these pages of the Amendment that need to be addressed.
Regarding claim 35, the Office notes that the features of claim 35 are generally addressed in the middle portion of page 15.  However, it is respectfully noted that claim 35 has been cancelled.  Thus, the statements made in this portion of the Amendment is deemed moot.
The arguments presented on pages 16-22 pertaining to Horneff are deemed moot in view of the new reference cited.  No additional arguments are presented in these pages of the Amendment that the Office needs to address.
On pages 22-23, claims 32-34 and 36-37 are addressed, however, no arguments are provided in these pages of the Amendment that the Office needs to address.  Rather, it is concluded that the cited references do not teach all of the recitations of claims 32-34 and 36-37.  For the specific reasons presented in the prior art rejections submitted hereinbelow, the rejections of claims 32-34 and 36-37 are maintained.
Regarding the rejection of independent claim 20, the Office acknowledges that pages 23-31 repeat the rejection presented in the Final Office Action.  Page 31 of the Amendment provides a description of Corddry by referring to certain portions of the reference.  Page 32 of the Amendment provides a description of Leckelt by referring to certain portions of the reference, and page 33 concludes that the combined references do not teach the features of amended claim 20.  However, no particular arguments are provided in these pages of the Amendment.  The Office respectfully submits, for the specific reasons presented hereinbelow, that the combination of Gale, Corddry, Zchori, Shah, and Driggers teaches the features of claim 20 including the amended recitations.
In view of the foregoing, the Office maintains the rejections to the claims in view of cited prior art as presented below.

Specification
The Specification is objected to for providing lack of antecedent support for added matter in independent claims 1 and 20.  The Office respectfully requests removal of new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 20-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to recite, in part, “the temperature controller having a structural build to fit the rack”.  Independent claim 20 has been amended to recite, in part, “the humidity controller having a structural build to fit the rack”.  However, the Specification fails to offer support for the amended recitations.  
Paragraph [0037] of the published Specification describes the following:
In various embodiments, as illustrated in FIG. 1A, the media library 10A can include one or more of: (i) a library housing 14 that defines an library interior 16,…(iii) a rack assembly 22, …(x) a climate controller 35A, which can include one or more temperature controllers 36A (only one temperature controller 36A is illustrated in FIG. 1A), and/or one or more humidity controllers 38A (only one humidity controller 38A is illustrated in FIG. 1A). (Emphasis added)

Paragraph [0038] of the published Specification describes the following: 
The library housing 14 is configured to retain various components of the tape library 10A. For example, in the embodiment illustrated in FIG. 1A, the plurality of storage slots 18, the rack assembly 22, the retrieval assembly 24, the one or more media drives 26 of the media drive system 12, the power supply 28, the control system 30, the rack(s) 32, the temperature controller 36A and the humidity controller 38A can all be received and retained at least substantially, if not entirely, within the library interior 16 that is defined by the library housing 14. (Emphasis added)

As evidenced above, neither the figures, including FIG. 1A nor the Specification provide support for the amended recitations in which the temperature controller or the humidity controller “have a structural build to fit the rack”.  As clearly described and illustrated, the temperature controller 36A and the humidity controller 38A fit within the library interior of the library housing, not within the rack 32.  The rack assembly 22 and the rack 32 are separate structural elements from the temperature controller 36A and the humidity controller 38A and are not described nor illustrated to include the temperature controller 36A and the humidity controller 38A.  
Therefore, independent claims 1 and 20 are rejected as now reciting new matter.  In view of their dependencies to independent claim 1, claims 21-31 are also rejected.  Appropriate correction through claim amendment is respectfully requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 22, 23, 24, 27, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0267718 A1 to Gale et al. ("Gale") in view of Corddry et al. (US Patent No. 8,650,369 B1) (“Corddry”).
Regarding independent claim 1, Gale teaches:
A climate controller for a media library, the media library including a library interior and a rack and a media drive positioned within the library interior, the climate controller comprising: Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”) Gale: Paragraph [0028] (“The library 10 of FIG. 1B comprises … one or more storage frames 11… and optional environmental conditioning units 1012 which may control the temperature, humidity and/or other environmental conditions in the interior of the library 10…a frame may comprise an expansion component of the library. Thus, storage frames may be added or removed to expand or reduce the size and/or functionality of the library. According to different approaches, frames may include additional storage slots, deep storage slot cells, drives, import/export stations, accessors, operator panels, controller cards, communication cards, etc. Moreover, an accessor aisle 12 preferably extends between the storage frames and bays of the embodiments in FIGS. 1A & 1B thereby allowing an accessor to move between frames.”) [One of the frames reads on “a rack”.]
a temperature sensor that senses an inside temperature within the library interior, the temperature sensor generating temperature information; and Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”) [The signal from the temperature sensor reads on “temperature information”.]
a temperature controller that receives the temperature information from the temperature sensor, the temperature controller controlling the inside temperature within the library interior based at least partially upon the temperature information, Gale: Paragraph [0056] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed, as condensation formation on interior data storage library components should not occur.”) [The library controller in the library 10 of FIG. 2 or the system 1000 of FIG. 7 to control the output and operation of the environmental conditioning unit 1012 reads on “a temperature controller… controlling the inside temperature within the library interior”.]
the temperature controller including one of a temperature increaser and a temperature decreaser,…  Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including one of a temperature increaser and a temperature decreaser”.]
…the temperature controller having a structural build to fit the rack. Gale: Paragraphs [0028] and [0080] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0041] and FIG. 1 (“A library controller may take many different forms and may comprise, for example, but is not limited to, an embedded system, ... The term “library controller” as used herein is intended in its broadest sense as a device that includes at least one processor, and optionally further circuitry and/or logic, for controlling and/or providing at least some aspects of library operations.”) [The library controller such as controller 400 of FIG. 4 taking the form of an embedded system in one of the frames of the library 10 of FIGS. 1B and 2 or one of the frames in the system 1000 of FIGS. 1B and 7 reads on “the temperature controller having a structural build to fit the rack”.]
Gale does not expressly teach that the temperature controller is configured “to cooperate with the media drive to generate heat within the library interior by cycling on the media drive”.  However, Corddry describes a storage unit includes one or more storage devices determining whether a predicted heat load of the storage unit is below a minimum threshold. A predicted heat load for the storage unit is increased by initiating a data operation in the storage devices in response to determining that the temperature, or the predicted heat load, is below the minimum threshold. Corddry teaches:
…the temperature controller being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive… Corddry: Column 4, lines 49-50 and FIG. 2 (“Each storage unit 206, 209, 212, and 215 may correspond to an enclosure 103, 106, 109, or 112 (FIG. 1).”) Corddry: Column 5, lines 4-8 (“Each of the storage devices 236 a-n, 239 a-n, 242 a-n, and 245 a-n comprises a solid-state storage device, such as solid-state storage devices 115, 118, 121, 124 (FIG. 1), and incorporate solid-state memory, such as, for example, NAND flash non-volatile memory, or other non-volatile solid-state memory devices.”) Corddry: Column 5, lines 21-25 (“Each storage unit 206, 209, 212, and 215 further comprises one or more respective temperature sensors 248, 251, 254, and 257. Temperature sensors 248, 251, 254, and 257 are configured to determine the temperature within the respective storage unit 206, 209, 212, and 215 and/or the temperature of individual, and/or groups of, storage devices within the storage unit.”) Corddry: Column 6, lines 26-33 (“In some embodiments, particularly in data centers situated in extreme locations, it may be desirable to increase the heat load and temperature to prevent a reading or estimate from falling below a minimum temperature. In like manner, the heat load can be managed by the storage management application 221 in order to increase operating temperature and maintain the operating temperature within a desired window.”) Corddry: Column 9, lines 33-38 (“If the temperature reading is too low, the storage management application 221 moves to box 421 and reassigns frequently accessed data to this storage unit 206, 209, 212, or 215 and/or initiates proactive read accesses, or “dummy reads,” in order to increase the temperature within the storage unit 206, 209, 212, or 215.”) [The server including the storage management application reads on “the temperature controller”, the storage devices read on “the media drive”, each storage unit reads on “the library interior”, and the initiating proactive read accesses or “dummy reads” read on “cycling on the media drive”.  The storage management application initiating proactive read accesses or “dummy reads” with the storage devices to increase the temperature within the storage unit reads on “the temperature controller being configured to cooperate with the media drive to generate heat…by cycling on the media drive”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Corddry before them, for the temperature controller of Gale being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize temperature of electronic components.  By reducing “hot spots” and temperature swings, the lifetime of the electronics may be extended. See Corddry Column 7, lines 35-37.
Regarding claim 21, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 21 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature sensor is spaced apart from the temperature controller within the library interior. Gale: Paragraph [0041] (“An automated data storage library 10 typically comprises one or more controllers to direct the operation of the automated data storage library. Moreover, host computers and data storage drives typically include similar controllers. A library controller may take many different forms and may comprise, for example, but is not limited to, an embedded system, a distributed control system, a personal computer, a workstation, etc. The term “library controller” as used herein is intended in its broadest sense as a device that includes at least one processor, and optionally further circuitry and/or logic, for controlling and/or providing at least some aspects of library operations.”) Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4.”) [The temperature sensors in communication with library controller as either an embedded system or a personal computer reads on “spaced apart”.]
Regarding claim 22, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 22 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller includes at least one of a chilled water cooler, a Peltier cooler, and a vortex cooler. Gale: Paragraph [0056] [As described in claim 1.] [The library controller or the controller 400 including the environmental conditioning unit as a liquid cooler reads on “at least one of a chilled water cooler”.]
Regarding claim 23, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 23 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller selectively controls the inside temperature of the library interior based on an outside dew point that is outside of the library interior. Gale: Paragraph [0056] [As described in claim 1.] Gale: Paragraph [0077] (“If the interior temperature of the data storage library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), then the possibility exists for condensation to form on components within the data storage library if an access door or other panel is opened for service, allowing an influx of external air to enter the data storage library.”) Gale: Paragraph [0078] (“In order to determine the dew point temperature of the exterior environment (T.sub.dew), the temperature of the exterior air (T.sub.air) and relative humidity of the exterior air (RH) must be determined via, for example, one or more sensors 1050 located exterior to the data storage library, as shown and described above with respect to FIG. 7.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed,…”) [The library controller controlling the output and operation of the environmental conditioning unit once the interior temperature is greater than the exterior dew point temperature reads on “selectively controls the inside temperature of the library interior based on an outside dew point that is outside of the library interior”.]
Regarding claim 24, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 24 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller selectively adjusts the inside temperature of the library interior so that the inside temperature is greater than an outside dew point that is outside of the library interior. Gale: Paragraph [0080] (“However, once the interior temperature (Tlibrary) has risen to a temperature greater than the dew point temperature (Tdew) for the exterior temperature (Tair), access into the data storage library for service and/or replacement of components may be allowed, as condensation formation on interior data storage library components should not occur.”) Gale: Paragraph [0081] (“…in accordance with an aspect of the disclosure, it may be adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to FIGS. 8-9.”) 
Regarding claim 27, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 27 depends. Gale further teaches:
The climate controller of claim 1 wherein the temperature controller includes both the temperature increaser and the temperature decreaser. Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including both the temperature increaser and the temperature decreaser”.]
Regarding claim 28, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 28 depends. Gale further teaches:
The climate controller of claim 1 further comprising a humidity controller that controls an inside humidity within the library interior. Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the humidity sensed within the frame reads on “a humidity controller that controls an inside humidity”.]
Regarding claim 29, Gale and Corddry teach all the claimed features of claim 28, from which claim 29 depends. Gale further teaches:
The climate controller of claim 28 wherein the humidity controller cooperates with the temperature controller to regulate an inside dew point within the library interior. Gale: Paragraph [0056] [As described in claim 3] Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed…”) Gale: Paragraph [0081] (“…it may be adequate to only increase the temperature within the one or more data storage drives such that the tape heads, data storage cartridges, and other sensitive components within the data storage drives reach a temperature above the dew point temperature (Tdew) during a service mode. The temperature within the data storage drive(s) may be increased through any appropriate means, including the methods described above with respect to FIGS. 8-9.”) [The library controller controlling the air conditioning unit based on temperature and humidity reads on “the humidity controller cooperates with the temperature controller”. The library controller controlling interior temperature of the library to be greater than the dew point temperature reads on “to regulate an inside dew point within the library interior”.]
Regarding claim 30, Gale and Corddry teach all the claimed features of claim 28, from which claim 30 depends. Gale further teaches:
The climate controller of claim 28 further comprising a humidity sensor that senses the inside humidity and generates humidity information, the humidity controller controlling the inside humidity based at least in part on the humidity information. Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller controlling operation of the environmental conditioning unit based on the humidity sensor reading environmental condition reads on “the humidity controller controlling the inside humidity based at least in part on the humidity information”.] 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Corddry in view of Nave et al. (US Patent Publication No. 2020/0154609 A1) (“Nave”).
Regarding claim 25, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 25 depends. However, Gale and Corddry fail to explicitly teach the features of claim 25. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 1 wherein the temperature controller adjusts the inside temperature within the library interior based on a predetermined schedule. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … occurrence of a specific time based on a predetermined schedule, sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including occurrence of a specific time based on a predetermined schedule reads on “adjusts the inside temperature …based on a predetermined schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Nave before them, the temperature controller of Gale to adjust the inside temperature within the library interior based on a predetermined schedule because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
Regarding claim 26, Gale and Corddry teach all the claimed features of independent claim 1, from which claim 26 depends. However, Gale and Corddry fail to explicitly teach the features of claim 26. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 1 wherein the temperature controller adjusts the inside temperature within the library interior based on a command of a user of the media library. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … receiving a command to run the fan from a user, … sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including receiving a command to run the fan from a user reads on “adjusts the inside temperature …based on a command of a user of the media library”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Nave before them, the temperature controller of Gale to adjust the inside temperature within the library interior based on a command of a user of the media library because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Corddry in view of Zchori (US Patent Publication No. 2020/0408425 A1) (“Zchori”).
Regarding claim 31, Gale and Corddry teach all the claimed features of claim 28, from which claim 31 depends. However, Gale and Corddry fail to explicitly teach the features of claim 6. Zchori describes a device and method adapted to control temperature and humidity of the air in some defined volume. Zchori teaches:
The climate controller of claim 28 wherein the humidity controller includes at least one of a solid polymer membrane humidity controller and an ionic membrane humidity controller. Zchori: Paragraph [0194] (“The controller can be designed to maintain or stabilize certain humidity conditions…”) Zchori: Paragraph [0063] (“humidity exchange membrane: this may be a water vapour transport membrane allowing moisture transport driven by mass transfer potential, and sensible heat transfer under temperature difference.”) Zchori: Claim 15 (“…said controller operates said pump in order to increase said sorption material saturation level when cooling is needed and said surrounding air relative humidity is higher than said relative humidity of air that is in equilibrium with said sorption material g) said sorption material exchanges heat and mass with said air at least partially by using humidity exchange membrane for heat and mass exchange.” Which reads on “an ionic membrane humidity controller”.)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Zchori before them, the humidity controller of Gale to include one of a solid polymer membrane humidity controller and an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize humidity in a space, to improve thermal comfort, prevent condensation, remove airborne particles, and other benefits. See Zchori Paragraph [0094].

Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Suzuki et al. (JP2003090567 A1) (“Suzuki”).
Regarding independent claim 14, Gale teaches:
A climate controller for a media library, the media library including a library interior and a media drive positioned within the library interior, the climate controller comprising:  Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”) [The environmental conditioning unit reads on “a climate controller”.]
a humidity sensor that senses an inside humidity within the library interior, the humidity sensor generating humidity information; and Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”)
a humidity controller that is positioned at least partially within the library interior, the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information,… Gale: Paragraph [0006] (“…the system including a data storage library, at least one environmental conditioning unit associated with the data storage library and configured to control one or more interior environmental conditions within the data storage library... The system also includes a library controller, wherein the library controller is configured to initiate a service mode prior to and during a service procedure performed within the data storage library,…”) Gale: Paragraph [0056] (“The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) [The library controller or the controller 400 in the system reads on “a humidity controller that is positioned at least partially within the library interior”.  The library controller or the controller 400 controlling the operation of the environmental conditioning unit based on the humidity signal sensed within the frame reads on “the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information”.]
Gale fails to explicitly teach that the humidity controller includes “one of a solid polymer membrane humidity controller and an ionic membrane humidity controller”. Suzuki describes a clean room suitable for use in manufacturing a photomask, a hard disk, or the like, capable of supplying highly clean air and controlling the room to a required humidity. Suzuki teaches:
…the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller. Suzuki: Abstract (“In a clean room in which air that has passed through a filter is supplied into a room to keep the room at a predetermined cleanliness, a humidity control device using a solid polymer electrolyte membrane on a wall surface 19 that partitions the room from the outside. 17 was provided. Further, a humidity measuring means 21 is provided in the room, and means 18 and 22 for controlling a DC voltage supplied to the solid polymer electrolyte membrane so that the humidity measured by the humidity measuring means becomes the target humidity are provided.”) Suzuki: Paragraph [0005] (“On the other hand, a humidity control device using a solid polymer electrolyte membrane is known. This is an electrode provided with a catalyst layer and a porous membrane so as to sandwich the solid polymer electrolyte membrane in a sandwich shape.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Suzuki before them, for the humidity controller of Gale to include an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling humidity of the air inside an enclosed space or cabinet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would provide a clean room capable of improving the control accuracy of humidity and reducing the energy cost as a whole. See Suzuki Abstract.
Regarding claim 34, Gale and Suzuki teach all the claimed features of independent claim 14, from which claim 34 depends. Gale further describes:
The climate controller of claim 14 wherein the media library includes a rack, and the humidity controller has a structural build to fit the rack. Gale: Paragraph [0028] (“The library 10 of FIG. 1B comprises … one or more storage frames 11… and optional environmental conditioning units 1012 which may control the temperature, humidity and/or other environmental conditions in the interior of the library 10…a frame may comprise an expansion component of the library. Thus, storage frames may be added or removed to expand or reduce the size and/or functionality of the library. According to different approaches, frames may include additional storage slots, deep storage slot cells, drives, import/export stations, accessors, operator panels, controller cards, communication cards, etc. Moreover, an accessor aisle 12 preferably extends between the storage frames and bays of the embodiments in FIGS. 1A & 1B thereby allowing an accessor to move between frames.”) Gale: Paragraph [0055] (“The environmental sensors 1050, 1055 may be any sensor appropriate for determining the environmental conditions at the sensor location, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1050, 1055 may be in communication with a library controller, such as library controller 400 shown and described with respect to FIG. 4. The one or more signals provided by the environmental sensors 1050, 1055 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0041] and FIG. 1 (“A library controller may take many different forms and may comprise, for example, but is not limited to, an embedded system, ... The term “library controller” as used herein is intended in its broadest sense as a device that includes at least one processor, and optionally further circuitry and/or logic, for controlling and/or providing at least some aspects of library operations.”) [One of the frames reads on “a rack”.  The library controller such as controller 400 of FIG. 4 taking the form of an embedded system in one of the frames of the library 10 of FIGS. 1B and 2 or one of the frames in the system 1000 of FIGS. 1B and 7 reads on “the humidity controller has a structural build to fit the rack”.]

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Suzuki in view of Driggers (US Patent Publication No. 2012/0140415 A1) (“Driggers”).
Regarding claim 32, Gale and Suzuki teach all the claimed features of independent claim 14, from which claim 32 depends. However, Gale and Suzuki fail to explicitly teach the features of claim 32. Driggers describes a data center inside a shipping container having a lower plenum and an upper plenum in its interior. Driggers teaches:
The climate controller of claim 14 wherein the humidity controller includes at least one of a solid-state humidifier and a dehumidifier. Driggers: Paragraph [0054] (“Optionally, the functions of the humidifier 123 and dehumidifier 125 may be combined into a single humidity control unit (not shown). The controller 134 may be coupled to the humidity control unit. The controller 134 may send instructions to the humidity control unit instructing it to increase or decrease humidity inside the container 12 based on the humidity signal.”) [The humidity controller used as a humidifier and  dehumidifier reads on “the humidity controller includes at least one of a solid-state humidifier and a dehumidifier”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Suzuki, and Driggers before them, for the humidity controller of Gale to include at least one of a solid-state humidifier and a dehumidifier because the references are in the same field of endeavor as the claimed invention and they are focused on controlling humidity of the air inside an enclosed space, cabinet, or data center.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would have the ability to increase water vapor output to increase the humidity inside a container when the humidity controller of Gale is implemented as a humidifier or increase dry air output to decrease the humidity inside the container when the humidity controller of Gale is implemented as a dehumidifier. See Driggers Paragraph [0054].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gale and Suzuki in view of Shah et al. (US Patent Publication No. 2011/0264277 A1) (“Shah”).
Regarding claim 33, Gale and Suzuki teach all the claimed features of independent claim 14, from which claim 33 depends. However, Gale and Suzuki fail to explicitly teach the features of claim 33. Shah describes a system for multi-stage control of humidity in fluid flow supplied to at least one information technology apparatus. Shah teaches:
The climate controller of claim 14 wherein the humidity controller is configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller. Shah: Paragraph [0004] (“…humidity control in a structure, such as, a data center or a smaller structure with in the data center, such as, a rack or a server,…”) Shah: Paragraph [0032] (“Moreover, it should be understood that the multi-stage humidity control system 100 may include one or more additional humidity apparatuses (not shown) positioned along the fluid flow 140-144 path to enable further control over the humidity in the fluid flow 140-144 path without departing from a scope of the system 100.”) Shah: Paragraph [0033] (“Examples of apparatuses that directly vary humidity levels in the fluid flow 140-144 are humidifiers/dehumidifiers that operate to directly add or remove moisture from the fluid flow 140-144, such as, water misters, hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes, etc.”) Shah: Paragraph [0012] (“…the amount of energy required to supply the IT apparatuses with fluid flows having the desired amounts of humidity…”) [The energy supplied to vary the humidity levels (adding or removing moisture) by operating hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes reads on “(i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Suzuki, and Shah before them, for the humidity controller of Gale to configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to improve the reliability of the humidity control apparatuses, reduce the environmental footprint of the humidity control apparatuses, and/or enable the humidity control apparatuses to operate at relatively lower costs as compared with conventional humidity control apparatuses. See Shah Paragraph [0011].

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Suzuki in view of Nave.
Regarding claim 36, Gale and Suzuki teach all the claimed features of independent claim 14, from which claim 36 depends. However, Gale and Suzuki fail to explicitly teach the features of claim 36. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 14 wherein the humidity controller adjusts the inside humidity within the library interior based on a predetermined schedule. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … occurrence of a specific time based on a predetermined schedule, sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the humidity based on a trigger condition including occurrence of a specific time based on a predetermined schedule reads on “adjusts the inside humidity …based on a predetermined schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Suzuki, and Nave before them, the humidity controller of Gale to adjust the inside humidity within the library interior based on a predetermined schedule because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].
Regarding claim 37, Gale and Suzuki teach all the claimed features of independent claim 14, from which claim 37 depends. However, Gale and Suzuki fail to explicitly teach the features of claim 37. Nave describes an environmental control in automated data storage libraries. Nave teaches:
The climate controller of claim 14 wherein the humidity controller adjusts the inside humidity within the library interior based on a command of a user of the media library. Nave: Paragraph [0241] and FIG. 7 (“The data storage library adjusts the settings of the fan(s) according to the temperature and/or humidity states in order to control the temperature and/or relative humidity of the exhausted air of the air curtain.”) Nave: Paragraph [0218] (“As mentioned above, various actions (e.g. such as starting one or more fans) may occur upon detecting a trigger condition. A trigger condition may include … receiving a command to run the fan from a user, … sensing the temperature is too high based on a predefined operating temperature threshold, sensing the temperature is too low based on a predefined operating temperature threshold, sensing the humidity is too high based on a predefined operating humidity threshold, and sensing the humidity is too low based on a predefined operating humidity thresholds, etc. The predefined operating temperature threshold may be a temperature of the outside air at or above which condensation could occur if the outside air is drawn into the tape drives. The predefined operating temperature threshold may be above optimal temperatures for tape drive operation.”) [Adjusting the settings of the fan to control the temperature based on a trigger condition including receiving a command to run the fan from a user reads on “adjusts the inside humidity …based on a command of a user of the media library”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Suzuki, and Nave before them, the temperature controller of Gale to adjust the inside humidity within the library interior based on a command of a user of the media library because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in a data storage library.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to reduce the amount of warmer and/or more humid outside air that reaches sensitive tape drive components located behind the air curtain. See Nave Paragraph [0018].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Corddry, Zchori, Shah, and further in view of Driggers (US Patent Publication No. 2012/0140415 A1) (“Driggers”).
Regarding independent claim 20, Gale teaches:
A climate controller for a media library, the media library including a library interior and a rack and a media drive positioned within the library interior, the climate controller comprising: Gale: Abstract (“A data storage library system includes a data storage library, at least one environmental conditioning unit, at least one data storage drive retained within the data storage library, and at least one access door for providing access to an interior portion of the data storage library. The system also includes a library controller,…”) Gale: Paragraph [0049] (“Referring now to FIG. 7, a system 1000 includes a frame 1002 of an automated data storage library 1004, similar to frames 11 described above with respect to FIGS. 1B and 2.”) Gale: Paragraph [0028] (“The library 10 of FIG. 1B comprises … one or more storage frames 11… and optional environmental conditioning units 1012 which may control the temperature, humidity and/or other environmental conditions in the interior of the library 10…a frame may comprise an expansion component of the library. Thus, storage frames may be added or removed to expand or reduce the size and/or functionality of the library. According to different approaches, frames may include additional storage slots, deep storage slot cells, drives, import/export stations, accessors, operator panels, controller cards, communication cards, etc. Moreover, an accessor aisle 12 preferably extends between the storage frames and bays of the embodiments in FIGS. 1A & 1B thereby allowing an accessor to move between frames.”) [One of the frames reads on “a rack”.]
a temperature sensor that senses an inside temperature within the library interior, the temperature sensor generating temperature information;  Gale: Paragraph [0056] (“System 1000 illustrated in FIG. 7 may further comprise one or more environmental sensors 1028 disposed within the interior of the library 1002. The environmental sensor(s) may be any appropriate sensor for determining the environmental conditions within the frame 1002, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc.”) [The signal from the temperature sensor reads on “temperature information”.]
a temperature controller that receives the temperature information from the temperature sensor, the temperature controller controlling the inside temperature within the library interior based at least partially upon the temperature information, Gale: Paragraph [0056] [As described above.] Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (Tlibrary) is less than the dew point temperature (Tdew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (Tlibrary) has risen to a temperature greater than the dew point temperature (Tdew) for the exterior temperature (Tair), access into the data storage library for service and/or replacement of components may be allowed, as condensation formation on interior data storage library components should not occur.”) [The library controller in the library 10 of FIG. 2 or the system 1000 of FIG. 7 to control the output and operation of the environmental conditioning unit 1012 reads on “a temperature controller… controlling the inside temperature within the library interior”.]
the temperature controller including one of a temperature increaser and a temperature decreaser,…; Gale: Paragraph [0050] (“System 1000 further includes an optional environmental conditioning unit 1012 associated with the frame 1002. The environmental conditioning unit 1012 may be integrated with and coupled to frame 1002…An environmental conditioning unit in accordance with one embodiment of the present disclosure may increase or decrease the temperature, humidity, pressure, etc.”) Gale: Paragraph [0051] (“The environmental conditioning unit 1012 is preferably configured such that it may adjust, change and/or regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002. Thus, according to different approaches, the environmental conditioning unit may be able to reduce the temperature of the interior of the frame 1002 and/or reduce the relative humidity of the interior of the frame 1002, depending on the type of environmental conditioning unit 1012 employed. The environmental conditioning unit 1012 is preferably configured to turn on and off as desired to maintain a selected temperature and/or humidity in the interior of the frame 1002.”) [The library controller directing the environmental conditioning unit to increase or decrease the temperature reads on “including one of a temperature increaser and a temperature decreaser”.]
a humidity sensor that senses an inside humidity within the library interior, the humidity sensor generating humidity information; and Gale: Paragraph [0056] [As described above.] [One or more of the humidity sensors reads on “a humidity sensors” and the signal from the humidity sensor reads on “humidity information”.]
a humidity controller that is positioned at least partially within the library interior, the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information, …; Gale: Paragraph [0006] (“…the system including a data storage library, at least one environmental conditioning unit associated with the data storage library and configured to control one or more interior environmental conditions within the data storage library... The system also includes a library controller, wherein the library controller is configured to initiate a service mode prior to and during a service procedure performed within the data storage library,…”) Gale: Paragraphs [0051] and [0056] [As described above.] [The library controller or the controller 400 in the system reads on “a humidity controller that is positioned at least partially within the library interior”.  The signal from humidity sensor utilized by the library controller to control the environmental conditioning unit reads on “the humidity controller controlling the humidity within the library interior based at least partially upon the humidity information”.]  
…the humidity controller having a structural build to fit the rack, … Gale: Paragraph [0028] (“The library 10 of FIG. 1B comprises … one or more storage frames 11… and optional environmental conditioning units 1012 which may control the temperature, humidity and/or other environmental conditions in the interior of the library 10…a frame may comprise an expansion component of the library. Thus, storage frames may be added or removed to expand or reduce the size and/or functionality of the library. According to different approaches, frames may include additional storage slots, deep storage slot cells, drives, import/export stations, accessors, operator panels, controller cards, communication cards, etc. Moreover, an accessor aisle 12 preferably extends between the storage frames and bays of the embodiments in FIGS. 1A & 1B thereby allowing an accessor to move between frames.”) Gale: Paragraph [0055] (“The environmental sensors 1050, 1055 may be any sensor appropriate for determining the environmental conditions at the sensor location, such as one or more temperature sensors, one or more humidity sensors, one or more pressure sensors, etc. The one or more environmental sensors 1050, 1055 may be in communication with a library controller, such as library controller 400 shown and described with respect to FIG. 4. The one or more signals provided by the environmental sensors 1050, 1055 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0056] (“The one or more environmental sensors 1028 may be in communication with a library controller, such as controller 400 shown and described with respect to FIG. 4. As such, the signal provided by the one or more environmental sensors 1028 may be utilized to control the output and operation of the environmental conditioning unit 1012.”) Gale: Paragraph [0041] and FIG. 1 (“A library controller may take many different forms and may comprise, for example, but is not limited to, an embedded system, ... The term “library controller” as used herein is intended in its broadest sense as a device that includes at least one processor, and optionally further circuitry and/or logic, for controlling and/or providing at least some aspects of library operations.”) [One of the frames reads on “a rack”.  The library controller such as controller 400 of FIG. 4 taking the form of an embedded system in one of the frames of the library 10 of FIGS. 1B and 2 or one of the frames in the system 1000 of FIGS. 1B and 7 reads on “the humidity controller has a structural build to fit the rack”.]
wherein the humidity controller cooperates with the temperature controller to control climate conditions within the library interior based on climate conditions outside of the library interior. Gale: Paragraph [0006] (“…the library controller is configured to ramp at least one interior environmental condition within the at least one data storage drive toward at least one exterior environmental condition outside of the data storage library …”) Gale: Paragraph [0056] [As described in claim 1.] Gale: Paragraph [0077] (“If the interior temperature of the data storage library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), then the possibility exists for condensation to form on components within the data storage library if an access door or other panel is opened for service, allowing an influx of external air to enter the data storage library.”) Gale: Paragraph [0078] (“In order to determine the dew point temperature of the exterior environment (T.sub.dew), the temperature of the exterior air (T.sub.air) and relative humidity of the exterior air (RH) must be determined via, for example, one or more sensors 1050 located exterior to the data storage library, as shown and described above with respect to FIG. 7.”) Gale: Paragraph [0080] (“Where the interior temperature of the library (T.sub.library) is less than the dew point temperature (T.sub.dew) for the exterior air, a library controller (such as controller 400 described above) or other mechanism may operate to restrict access to the data storage library by a technician, either through providing one or more visual and/or audible warning indicators, automatically locking the access doors, etc. However, once the interior temperature (T.sub.library) has risen to a temperature greater than the dew point temperature (T.sub.dew) for the exterior temperature (T.sub.air), access into the data storage library for service and/or replacement of components may be allowed,…”) [The library controller (which reads on “the humidity controller cooperates with the temperature controller”) controlling the output and operation of the environmental conditioning unit to increase the interior temperature so that it is greater than the exterior dew point temperature reads on “control climate conditions within the library interior based on climate conditions outside of the library interior”.]
Gale does not expressly teach that the temperature controller is configured “to cooperate with the media drive to generate heat within the library interior by cycling on the media drive” and “the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller, the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller, the humidity controller having a substantially similar form factor to a rack”.  However, Corddry describes a storage unit includes one or more storage devices determining whether a predicted heat load of the storage unit is below a minimum threshold. A predicted heat load for the storage unit is increased by initiating a data operation in the storage devices in response to determining that the temperature, or the predicted heat load, is below the minimum threshold. Corddry teaches:
…the temperature controller being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive;… Corddry: Column 4, lines 49-50 and FIG. 2 (“Each storage unit 206, 209, 212, and 215 may correspond to an enclosure 103, 106, 109, or 112 (FIG. 1).”) Corddry: Column 5, lines 4-8 (“Each of the storage devices 236 a-n, 239 a-n, 242 a-n, and 245 a-n comprises a solid-state storage device, such as solid-state storage devices 115, 118, 121, 124 (FIG. 1), and incorporate solid-state memory, such as, for example, NAND flash non-volatile memory, or other non-volatile solid-state memory devices.”) Corddry: Column 5, lines 21-25 (“Each storage unit 206, 209, 212, and 215 further comprises one or more respective temperature sensors 248, 251, 254, and 257. Temperature sensors 248, 251, 254, and 257 are configured to determine the temperature within the respective storage unit 206, 209, 212, and 215 and/or the temperature of individual, and/or groups of, storage devices within the storage unit.”) Corddry: Column 6, lines 26-33 (“In some embodiments, particularly in data centers situated in extreme locations, it may be desirable to increase the heat load and temperature to prevent a reading or estimate from falling below a minimum temperature. In like manner, the heat load can be managed by the storage management application 221 in order to increase operating temperature and maintain the operating temperature within a desired window.”) Corddry: Column 9, lines 33-38 (“If the temperature reading is too low, the storage management application 221 moves to box 421 and reassigns frequently accessed data to this storage unit 206, 209, 212, or 215 and/or initiates proactive read accesses, or “dummy reads,” in order to increase the temperature within the storage unit 206, 209, 212, or 215.”) [The server including the storage management application reads on “the temperature controller”, the storage devices read on “the media drive”, each storage unit reads on “the library interior”, and the initiating proactive read accesses or “dummy reads” read on “cycling on the media drive”.  The storage management application initiating proactive read accesses or “dummy reads” with the storage devices to increase the temperature within the storage unit reads on “the temperature controller being configured to cooperate with the media drive to generate heat…by cycling on the media drive”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale and Corddry before them, for the temperature controller of Gale being configured to cooperate with the media drive to generate heat within the library interior by cycling on the media drive because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize temperature of electronic components.  By reducing “hot spots” and temperature swings, the lifetime of the electronics may be extended. See Corddry Column 7, lines 35-37.
However, Gale and Corddry fail to explicitly teach “the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller, the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller, the humidity controller having a substantially similar form factor to a rack”. Zchori describes a device and method adapted to control temperature and humidity of the air in some defined volume. Zchori teaches:
…the humidity controller including one of a solid polymer membrane humidity controller and an ionic membrane humidity controller,… Zchori: Paragraph [0194] (“The controller can be designed to maintain or stabilize certain humidity conditions…”) Zchori: Paragraph [0063] (“humidity exchange membrane: this may be a water vapour transport membrane allowing moisture transport driven by mass transfer potential, and sensible heat transfer under temperature difference.”) Zchori: Claim 15 (“…said controller operates said pump in order to increase said sorption material saturation level when cooling is needed and said surrounding air relative humidity is higher than said relative humidity of air that is in equilibrium with said sorption material g) said sorption material exchanges heat and mass with said air at least partially by using humidity exchange membrane for heat and mass exchange.” Which reads on “an ionic membrane humidity controller”.)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, and Zchori before them, the humidity controller of Gale to include one of a solid polymer membrane humidity controller and an ionic membrane humidity controller because the references are in the same field of endeavor as the claimed invention and they are focused on controlling temperature and humidity of the air in some defined volume.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would benefit to stabilize humidity in a space, to improve thermal comfort, prevent condensation, remove airborne particles, and other benefits. See Zchori Paragraph [0094].
However, Gale, Corddry, and Zchori fail to explicitly teach “the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller, the humidity controller having a substantially similar form factor to a rack”. Shah describes a system for multi-stage control of humidity in fluid flow supplied to at least one information technology apparatus. Shah teaches:
…the humidity controller being configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller,… Shah: Paragraph [0004] (“…humidity control in a structure, such as, a data center or a smaller structure with in the data center, such as, a rack or a server,…”) Shah: Paragraph [0032] (“Moreover, it should be understood that the multi-stage humidity control system 100 may include one or more additional humidity apparatuses (not shown) positioned along the fluid flow 140-144 path to enable further control over the humidity in the fluid flow 140-144 path without departing from a scope of the system 100.”) Shah: Paragraph [0033] (“Examples of apparatuses that directly vary humidity levels in the fluid flow 140-144 are humidifiers/dehumidifiers that operate to directly add or remove moisture from the fluid flow 140-144, such as, water misters, hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes, etc.”) Shah: Paragraph [0012] (“…the amount of energy required to supply the IT apparatuses with fluid flows having the desired amounts of humidity…”) [The energy supplied to vary the humidity levels (adding or removing moisture) by operating hydrogen ion conductors composed of a solid electrolyte and a pair of electrodes reads on “(i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, Zchori, and Shah before them, for the humidity controller of Gale to configured to (i) add, and (ii) remove moisture from air within the library interior by electrolysis when a voltage is applied to the humidity controller because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to improve the reliability of the humidity control apparatuses, reduce the environmental footprint of the humidity control apparatuses, and/or enable the humidity control apparatuses to operate at relatively lower costs as compared with conventional humidity control apparatuses. See Shah Paragraph [0011].
Gale, Corddry, Zchori, and Shah fail to explicitly teach “the humidity controller including a solid-state humidifier”. Driggers describes a data center inside a shipping container having a lower plenum and an upper plenum in its interior. Driggers teaches:
…the humidity controller including a solid-state humidifier; Driggers: Paragraph [0054] (“Optionally, the functions of the humidifier 123 and dehumidifier 125 may be combined into a single humidity control unit (not shown). The controller 134 may be coupled to the humidity control unit. The controller 134 may send instructions to the humidity control unit instructing it to increase or decrease humidity inside the container 12 based on the humidity signal.”) [The humidity controller used as a humidifier reads on “the humidity controller including a solid-state humidifier”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gale, Corddry, Zchori, Shah, and Driggers before them, for the humidity controller of Gale to include a solid-state humidifier because the references are in the same field of endeavor as the claimed invention and they are focused on controlling humidity of the air inside an enclosed space, cabinet, or data center.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would have the ability to increase water vapor output to increase the humidity inside a container when the humidity controller of Gale is implemented as a humidifier or increase dry air output to decrease the humidity inside the container when the humidity controller of Gale is implemented as a dehumidifier. See Driggers Paragraph [0054].
It is noted that any citations to specific, paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2016/0037688 A1 to Rodriguez describes controlling air circulation in a data center. The data center system includes: a cold aisle; a hot aisle including a floor element and a ceiling element; a server rack comprising a controller and servers separating the cold aisle from the hot aisle; and an air conditioning unit. The controllers 64 and temperature sensor 66 and/or temperature sensor 68 are shown as forming part of a server rack 60. Paragraph [0041]
US Patent Publication No. 2015/0253029 A1 to Palmer et al. describes a rack that facilitates redundant power and power balancing while maintaining power receptacles associated with rack spaces. The rack allows a data center management controller (DCMC) to measure temperature and humidity of the thermally controlled air leaving and entering a data center AC system, so that the DCMC can take actions to increase or decrease performance of a particular server pod element to maintain the element within a variance limit. The rack allows separate real time clock function to be not provided in servers, so that cost of the components for providing the real time clock function can be reduced while saving space on motherboard of the server.
US Patent No. 10,667,435 B1 to Alissa et al. describes a rack acclimating device, wherein the one or more environmental sensors comprise: a first environmental sensor sensing at least one of a rack-inbound air temperature or a rack-inbound air humidity; and a second environmental sensor sensing at least one of a rack-outbound air temperature or a rack-outbound air humidity; wherein further the controller is configured to decrease or deactivate operation of at least one of the one or more heating elements or the air mover in response to detecting that a difference between the at least one of the rack-inbound air temperature or the rack-inbound air humidity and the at least one of the rack-outbound air temperature or the rack-outbound air humidity is below a first threshold. Column 17, lines 51-64.
US Patent Publication No. 2021/0098027 to Miranda Gavillan et al. describes a system, method and apparatus to acclimate a data storage component from a first environmental setting to a second environmental setting is disclosed. In one embodiment a system having a data storage library with a plurality of data storage cartridges and at least one media acclimation device having one or more storage locations which are sized to accept one or more data storage cartridges therein is disclosed. The at least one media acclimation device is configured to gradually acclimate the one or more storage locations from an external environmental condition to an internal environmental condition. In another embodiment, a method of acclimating a data storage library component is disclosed. The system, method and apparatus may optionally further include at least one environmental conditioning unit for conditioning the internal environment within the library.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117